internal_revenue_service number release date index number ------------------------ ----------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b4 plr-102282-15 date date legend taxpayer ------------------------- ------------------------------------------------------------------------------- spouse ------------------------ ------------------------------------------------------------------------------ trust date year through year year through year year through year year x attorney accountant dear ----------------- ----------------------------------------------- ---------------- ------------------------- ------------------------- ------------------------- ------ --------- ----------------------- ------------------------ plr-102282-15 this letter responds to your authorized representative’s letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an election out of the automatic allocation of generation-skipping_transfer gst_exemption under sec_2632 facts the facts and representations submitted are summarized as follows on date year a date prior to date taxpayer and spouse established trust an irrevocable_life_insurance_trust for the benefit of their children and grandchildren trust provides that during the life of taxpayer and spouse the trustee may distribute in the trustee’s sole discretion income and principal to the children and grandchildren of taxpayer and spouse pursuant to an ascertainable_standard trust additionally provides that until trust is terminated the children and grandchildren of taxpayer and spouse may withdraw an amount of the property contributed to trust each calendar_year equal to the lesser_of the maximum amount_of_the_gift tax annual exclusion or the amount contributed by each of taxpayer and spouse divided by the number of the living children and grandchildren of taxpayer and spouse upon the death of the survivor of taxpayer and spouse trust provides for the creation of three separate subtrusts on a fractional basis one for each of the children of taxpayer and spouse and one for the grandchildren of taxpayer and spouse in year through year taxpayer and spouse each made annual contributions to trust in the total amount of dollar_figurex year through year are years preceding date year and the succeeding years are years after date attorney provided taxpayer and spouse with legal and tax_advice in connection with the creation of trust in year attorney advised taxpayer and spouse that the transfers to trust were eligible for the annual exclusion under sec_2503 and therefore taxpayer and spouse were not required to file form sec_709 united_states gift and generation-skipping_transfer_tax returns to report the transfers attorney failed to advise taxpayer and spouse with respect to the gst implications of the transfers further for the transfers to trust in year through year attorney failed to advise taxpayer and spouse of changes made to the gst tax effective for gifts made after date by the economic_growth_and_tax_relief_reconciliation_act_of_2001 pub_l_no egtrra as described below these changes automatically allocate a donor’s unused gst_exemption to lifetime transfers that are indirect skips to gst trusts unless the donor makes an affirmative election to have the automatic allocation rules not apply based on attorney’s advice taxpayer and spouse did not plr-102282-15 report any of the transfers to trust in year through year on a form_709 and did not make an affirmative election to opt_out of the automatic allocation rules in year taxpayer and spouse engaged accountant to prepare form sec_709 for each of taxpayer and spouse to report gifts in year not to trust during this representation accountant learned of the existence of trust and of the annual transfers to trust accountant advised taxpayer and spouse of the gst implications of their previous transfers to trust and advised of the ability to elect out of the automatic allocation of gst_exemption on timely filed form sec_709 for year taxpayer and spouse elected not to have the automatic allocation of gst_exemption apply to trust taxpayer represents that had taxpayer been properly advised regarding the automatic allocation of gst_exemption and the ability to elect out of the automatic allocation rules taxpayer would have made the election to have the automatic allocation rules of sec_2632 not apply to the transfers to trust taxpayer further represents that to date no taxable_distributions taxable terminations or any other events have occurred with respect to trust that would result in a gst tax_liability on the part of any of the trusts or their beneficiaries ruling requested taxpayer requests an extension of time under sec_301_9100-3 to make an election under sec_2632 a i ii to have the automatic allocation rules not apply to taxpayer’s year transfer to trust and all taxpayer’s subsequent transfers to trust law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that for purposes of chapter the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess if any of over the applicable_fraction the term applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by plr-102282-15 such individual or his executor to any property with respect to which such individual is the transferor sec_2632 is effective for transfers subject_to chapter or made after date and to etips ending after date see egtrra pub_l_no sec_561 sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides that the term gst_trust means a_trust that could have a gst with respect to the transferor unless the trust is described in sec_2632 through vi sec_2632 provides that an individual may elect to have sec_2632 not apply to any or all transfers made by such individual to a particular trust sec_2632 provides that such an election may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that in the case of an indirect_skip made after date the transferor’s unused gst_exemption is automatically allocated to the property transferred but not in excess of the fair_market_value of the property on the date of the transfer the automatic allocation pursuant to sec_26_2632-1 is effective whether or not a form_709 is filed reporting the transfer and is effective as of the date of the transfer to which it relates an automatic allocation is irrevocable after the due_date of the form_709 for the calendar_year in which the transfer is made the automatic allocation of exemption applies even if an allocation of exemption is made to the indirect_skip in accordance with sec_2632 sec_26_2632-1 provides in part that the transferor may prevent the automatic allocation of gst_exemption with regard to an indirect_skip by making an election as provided in sec_26_2632-1 sec_26_2632-1 provides that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to one or more prior- year transfers subject_to sec_2642 regarding etips made by the transferor to a specified trust or trusts one or more or all current-year transfers made by the transferor to a specified trust or trusts one or more or all future transfers made by the transferor to a specified trust or trusts all future transfers made by the transferor plr-102282-15 to all trusts whether or not in existence at the time of the election out or any combination of paragraphs b ii a through of this section sec_26_2632-1 provides that to elect out the transferor must attach an election out statement to a form_709 filed within the time period provided in sec_26_2632-1 in general the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers under sec_26_2632-1 to elect out the form_709 with the attached election out statement must be filed on or before the due_date for timely filing the form_709 for the calendar_year in which for a transfer subject_to sec_2642 the etip closes or for all other elections out the first transfer to be covered by the election out was made sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 a taxpayer may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax plr-102282-15 professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to elect out of the automatic allocation rules of sec_2632 with respect to taxpayer’s year transfer and all subsequent transfers taxpayer made to trust taxpayer should make the sec_2632 election on a form_709 filed for year the form_709 should be filed with the internal_revenue_service center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to taxpayer’s form_709 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
